Citation Nr: 0010059	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  96-28 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for varicose 
veins, left.

2.  Entitlement to a compensable evaluation for varicose 
veins, right.

3.  Entitlement to service connection for the residuals of a 
right ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to May 1992.  
This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision that denied an increased 
evaluation for varicose veins and service connection for the 
residuals of a right ankle injury.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the U.S. Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance. The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations. In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own. 
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had 
fully opportunity to present the increased-rating claim 
before the RO.  Bagwell, at 339.  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claims has been obtained by 
the originating agency.

2.  The service-connected varicose veins, left, are 
manifested by asymptomatic, visible areas of sacculation.

3.  The service-connected varicose veins, right, are 
manifested by an asymptomatic, visible area of sacculation.

4.  The veteran has a current diagnosis of a right ankle 
disability that is etiologically related to a right ankle 
injury in service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for varicose 
veins, left, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.30, 
4.104, Diagnostic Code 7120 (199-1999).

2.  The criteria for a compensable evaluation for varicose 
veins, right, are not met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.30, 
4.104, Diagnostic Code 7120 (1995-1999).

3.  The residuals of a right ankle injury are the result of 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
1991); 38 C.F.R. § 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Evaluation for Varicose Veins, Left and Right 

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected varicose 
veins, left and right, within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); cf. Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (where veteran asserted that his 
condition has worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well-
grounded claim for an increased rating).  The veteran has not 
alleged that any records of probative value that may be 
obtained, and which have not already been associated with his 
claims folder, are available.  Accordingly, the Board finds 
that all relevant facts have been properly developed and the 
duty to assist him, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991), has been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  A June 1995 rating decision originally 
granted service connection for bilateral varicose veins, 
evaluating the disability as noncompensable, effective in 
June 1995, based on the evidence then of record.  This 
evidence included service medical records and a December 1994 
VA examination report.  Service medical records show that 
varicose veins were first diagnosed at discharge.  Reports of 
medical history and examination at discharge, dated in May 
1992, reveal complaints of cramps in the legs following 
exercise, and findings of variscosities in both lower 
extremities with no chords and good distal circulation.  The 
December 1994 examination report noted no complaints 
concerning the varicose veins, and the examiner specifically 
indicated that no varicose veins were then present.  The 
noncompensable evaluation has been confirmed and continued to 
the present.

Service-connected disabilities are rated in accordance with 
the Schedule.  The ratings are based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155 (West 
1991); 38 C.F.R. Part 4 (1999).  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Evaluations are based upon a lack of usefulness in self-
support.  38 C.F.R. § 4.10 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (1999).

During pendency of this appeal, the regulations governing the 
criteria for evaluating diseases of the arteries and veins 
were amended, effective January 12, 1998.  See Fed. Reg. 
65207-65244 (1998).  Consistent with the decision in Marcoux 
v. Brown, 10 Vet. App. 3 (1996), holding that a liberalizing 
regulatory change during pendency of a claim must be applied 
if it is more favorable to the claimant, and if the Secretary 
has not enjoined retroactive application, Id. at 6, citing 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), the version 
of the criteria for the circulatory system most favorable to 
the veteran must be applied.

In the present case, the Board determines that neither the 
old nor the new criteria are more favorable to the veteran, 
as the veteran does not meet the criteria for a compensable 
evaluation under either criteria.  The medical evidence 
simply does not establish that the veteran's varicose veins 
of either the left or the right lower extremity, though 
visible, are symptomatic.

Currently, the veteran's service connected varicose veins, 
left and right, are each rated separately uncompensable under 
38 C.F.R. § 4.104, Diagnostic Code 7120, for varicose veins 
that are palpable or visible but asymptomatic.  

Under the criteria in effect after January 12, 1998, 
Diagnostic Code 7120 affords a compensable evaluation for 
varicose veins involving symptoms of intermittent edema of 
the extremity or aching or fatigue in the leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
the extremity or compression hosiery.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1999).  A note following the diagnostic 
code directs that the evaluations are for involvement of a 
single extremity.  Where more than one extremity is involved, 
each extremity is to be evaluated separately and combined 
under 38 C.F.R. § 4.25 (1999) using the bilateral factor 
under 38 C.F.R. § 4.26 (1999), if applicable.

Under the criteria for Diagnostic Code 7120 in effect prior 
to January 12, 1998, a noncompensable evaluation is afforded 
for variscosities of superficial veins below the knees-
either bilateral or unilateral-that are either asymptomatic 
or of mild symptomatology.  A compensable evaluation is 
afforded for variscosities of superficial veins below the 
knees-either bilateral or unilateral-of moderate 
symptomatology involving pain or cramping on exertion.  See 
38 C.F.R. § 4.104, Diagnostic Code 7120 (1995-1997).  A note 
following the diagnostic code directs that severe 
variscosities below the knee with ulceration, scarring, or 
discoloration and painful symptoms will be rated as 
moderately severe.

The Board observes that the RO considered the veteran's claim 
under both the old and the new rating criteria during the 
course of the appeal, and that it re-assigned and re-rated 
the disability in compliance with the revised regulations in 
a March 1999 rating decision.  The disability is now 
described as varicose veins, rated as noncompensable from 
June 1996 to January 1998, and, thereafter, as varicose 
veins, left, rated as noncompensable from January 1998, and 
varicose veins, right, rated as noncompensable from January 
1998.  The RO gave the veteran notice of the old criteria in 
the April 1996 statement of the case, and of the new, in the 
March 1999 supplemental statement of the case.

The veteran has appealed the noncompensable evaluations 
assigned his varicose veins, left, and his varicose veins, 
right, and argues that a higher rating is warranted therefor.  
In February 2000, he testified before the undersigned member 
of the Board that he experiences swelling, cramping, and 
numbness because of his varicose veins.  He further stated 
that because of this disability, he cannot climb ladders or 
towers and thus no longer qualifies for promotions or danger 
pay in his job.  However, after review of the record, the 
Board finds that the required manifestations are not present.

Of record are VA outpatient records, dated from October 1994 
to March 1995, and a March 1998 VA examination report.  
Outpatient records detail no complaints of, treatment for, or 
findings concerning varicose veins.  The March 1998 report 
notes complaints of pain, swelling, and numbness alleviated 
by elevation.  The examiner observed the veteran to exhibit 
two small pretibial areas of sacculation on the left, roughly 
circular and measuring one centimeter in diameter each; and 
one area of sacculation measuring also one centimeter in 
diameter.  There was no edema, ulceration, or changes of 
pigmentation; and the examiner noted, specifically, that no 
other abnormality of the extremities was found.  The veteran 
reported that this condition does affect his employment, but 
he also reported that he had not had to miss any work because 
of it.  No other symptoms, effects, treatment, sensations or 
effects of daily living were either observed by the examiner 
or reported by the veteran.  The examiner diagnosed minor 
variscosities of the legs, bilaterally.

As noted above, the veteran testified in a hearing before the 
undersigned member of the Board.  In his testimony, he stated 
that he has not been prescribed compression hose for his 
disability, that he has not noticed any pigmentation or color 
changes in the skin of his legs around the varicose veins, 
and that he has not experiences any ulcerations.  He further 
testified that he last sought treatment for this disability 
approximately two years ago.

After consideration of the evidence, the Board finds that the 
veteran's service-connected varicose veins, left, and 
varicose veins, right, do not exhibit the symptomatology 
required for a compensable evaluation under either the new or 
the old criteria.  Specifically, the medical evidence 
demonstrates that the veteran's service-connected varicose 
veins, left, are manifested by two asymptomatic visible or 
palpable, one-centimeter, pretibial areas of sacculation.  
His service-connected varicose veins, right, are manifested 
by a single asymptomatic, visible or palpable, one-
centimeter, pre-tibial area of sacculation.  

This does not, however, preclude the granting of a higher 
evaluation for this disability under either the new or the 
old criteria.  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluation in this 
case is not inadequate.  The schedule provides for a range of 
evaluations from zero to 60 percent for varicose veins under 
both the new and the old criteria.  However, as discussed 
above, the manifestations required for a compensable 
evaluation are not present.

Second, the veteran has not required frequent treatment for 
this disability.  He testified in February 2000 that his 
varicose veins, left and right, have interfered with his 
work, prohibiting him from climbing ladders and towers and 
thereby adversely affecting his promotability and denying him 
danger pay.  However, there is no evidence in the file-such 
statements from his employer showing that he has been 
declined promotion due to his service-connected disability, 
or medical statements limiting the veteran as to the type of 
work he can perform-to corroborate this.  Rather, the report 
of the March 1998 examination indicates that the veteran 
reported that he used to have to climb towers, but that he 
declined to do that any more.  In addition, the veteran has 
not averred, nor does the evidence establish, that his 
service-connected varicose veins, left and right, have caused 
him to miss work.  Hence, the evidence does not show that the 
service-connected varicose veins alone interfere markedly 
with his employment so as to make application of the 
schedular criteria impractical.  As a whole, the evidence 
does not show that the impairment resulting solely from his 
varicose veins warrants extra-schedular consideration.  
Rather, for the reasons noted above, the Board concludes that 
the impairment resulting from the service-connected varicose 
veins is adequately compensated by the noncompensable 
evaluations assigned.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) (1999) is not 
warranted.

II.  Service Connection of the Residuals of a Right Ankle 
Injury

The Board finds that the veteran has presented a well-
grounded claim for service connection of the residuals of a 
right ankle injury within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991), as defined by Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The three elements of a "well-grounded" 
claim for service connection are (1) evidence of a current 
disability as provided by a medical diagnoses; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability, as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd. 78 F.3d 604 (Fed. Cir. 
1996) (table).

The Board is also satisfied that all appropriate development 
has been accomplished and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  The record does not 
indicate the existence of additional pertinent evidence that 
has not been associated with the record.

The veteran contends that he sustained an injury to his right 
ankle during service and that service connection is warranted 
for the residuals of this injury.  After review of the 
record, the Board finds that the veteran's contentions are 
supported by the evidence and that service connection for the 
residuals of a right ankle injury is appropriate.

Service medical records do not show any complaints of or 
treatment for a right ankle in service.  Rather, extensive 
treatment, including two separate X-ray reports, are shown 
for the veteran's left ankle predicated upon an initial 
injury in August 1989 and re-injury in September 1989.  These 
records show a diagnosis of first degree left ankle sprain, 
and clinical findings of soft tissue swelling in the left 
ankle but no fracture.  Yet, the veteran's report of medical 
history at discharge shows that he reported a right ankle 
injury occurring in July 1990.  The examiner noted that the 
veteran exhibited a painful right ankle, and recorded a 
history of right ankle injury in July 1990, with re-injury in 
December 1990, diagnosed as a sprain but not casted.  The 
veteran's report of medical examination at discharge shows no 
musculoskeletal abnormalities, defects, diagnoses, or other 
findings concerning either ankle.

The veteran testified before the undersigned member of the 
Board that he had not injured his left ankle in service.  He 
has further submitted two statements proffered by service-
members who served with the veteran.  These statements, both 
dated in October 1995, convey the individuals' sworn 
observations that the veteran had problems with his right 
ankle.  One individual stated that he observed the veteran 
injure his right ankle, thereafter use crutches to ambulate, 
and then continue to have problems with it.  The other 
individual stated he observed the veteran to have problems 
with the right ankle, to walk with a noticeable limp, and to 
wrap it before taking part in physical activities.

Finally, the Board notes that the record contains evidence of 
current right ankle disability that is etiologically related 
to the inservice right ankle injury.  In December 1994, the 
veteran presented for VA examination.  He reported he injured 
his right ankle in September 1989, and thereafter, that he 
used crutches to ambulate.  The examiner observed the veteran 
to limp favoring the right ankle and to have difficulty 
walking on his toes.  He exhibited full range of right ankle 
joint motion, but the ankle was swollen and tender at the 
lateral malleolar area.  Results of X-rays taken in 
conjunction with the examination evidence no significant 
pathology in the right ankle.  Nonetheless, the examiner 
diagnosed residuals of injury to the right ankle.  Moreover, 
VA outpatient records document complaints of and treatment 
for diagnoses of an unstable right ankle and polyarticular 
right ankle pain as early as October 1994.  These records 
further reveal a diagnosis of degenerative joint disease in 
the same month; however, this diagnosis is not borne out by 
the clinical evidence, as more recent, February 1995, X-ray 
results evidence intact ankle mortises without acute fracture 
or significant soft tissue swelling, bilaterally.

Because the averred inservice right ankle injury is the only 
injury reflected in the December 1994 report, the Board 
infers that it is this injury that the examiner references in 
his diagnosis of right ankle injury residuals.  Hence, the VA 
examiner's December 1994 diagnosis provides evidence both of 
current disability and of an etiological link, or nexus, 
between that disability and the veteran's active service.  
The medical evidence presents no medical opinion, statements, 
or findings to the contrary.

Accordingly, the Board finds that the medical evidence 
demonstrates that the veteran incurred a right ankle injury 
at the result of his active service, and that service 
connection for the residuals of this injury to his right 
ankle is appropriate.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).


ORDER

A compensable evaluation for varicose veins, left, is denied.  
A compensable evaluation for varicose veins, right, is 
denied.

Service connection for the residuals of an injury of the 
right ankle is granted.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

